Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6 of U.S. Application 17/521,866 filed on November 09, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 and 05/19/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (USPGPub 20040153259) in view of Takasu et al (USPGPub 20200398398). 

    PNG
    media_image1.png
    537
    567
    media_image1.png
    Greyscale

Prior Art: Lee 

Regarding claim 1, Lee discloses a current measuring system  (shown in figs 1-5) for a machine tool (50), the current measuring system comprising a first current sensor (73) each connected to an information processing (70) device (par 30 discloses using 73 detects currents in all motors), wherein the machine tool that processes a workpiece (30) while changing plural kinds of tools comprises: a first motor  (using 11,13, and 15 as a motor to move the workpiece) that receives load fluctuation when the workpiece is processed (par 50 discloses detecting current pattern using the motors); and a second motor (17) that operates to change the plural kinds of tools (to move up and down in the x, y, and z directions), and wherein the information processing device performs a process of overlapping a time-history waveform of a current which flows through the first motor and which is measured by the first current sensor with a time-history waveform of a current which flows through the second motor and which is measured by the second current sensor in such a way that respective elapsed times match with each other (compares values of multiple sensors to find faults/ threshold limits), takes out the current of the first motor measured by the first current sensor for each signal that occurs at the changing operation of the plural kinds of tools (load current during operation) in an analysis process, and relatively compares a non-negative function value that has a current value at each taken-out segment as a parameter for each number of times of processing on the workpiece (comparing against thresholds), thereby detecting a tool abnormality for each kind of the tool (shown in fig 4 and par 32 discloses comparing multiple load currents in order to detect tool abnormality). Lee does not fully disclose a second current sensor. 
However, Takasu discloses a second current sensor (claim 4 discloses using a plurality of sensors for measuring operation portions). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Takasu in order to increase sensitivity in the sensors at multiple points of the system to determine faults in the tool. 

Regarding claim 2, Lee discloses wherein the first motor is to drive a positioning device of the workpiece (as shown in fig 1 where 11,13,15 moves the workpiece in x,y,z motion). 

	
Regarding claim 3, Lee discloses wherein the first motor is to drive a member when a position of the member to which the tool is attached is changed (as shown in fig 1 where 11,13,15 moves the workpiece in x,y,z motion to the tool).

Regarding claim 4, Lee does not fully disclose wherein the first motor is to rotate and drive the tool around a main shaft.
However, Takasu discloses wherein the first motor is to rotate and drive the tool around a main shaft (see fig 1 and par 17 shows where the motor is able to rotate and drive the tool T around a shaft of Rt). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Takasu in order to enable to tool to cut to test for abnormality.

Regarding claim 5, Lee discloses wherein the information processing device outputs, to a predetermined device, information on the tool abnormality (shown in fig4 where S70 is the output step is an alarm based on values).

Regarding claim 6, Lee discloses wherein a current measuring method (shown in figs 1-5) for a machine tool (50) which comprises a first motor (using 11,13, and 15 as a motor to move the workpiece) that receives load fluctuation when a workpiece (30) is processed (par 50 discloses detecting current pattern using the motors), and a second motor (17) that operates to change plural kinds of tools and which processes the workpiece while changing the plural kinds of tools (to move up and down in the x, y, and z directions), the current measuring method comprising: causing an information processing device (70) to which a first current sensor are connected to perform a process of overlapping a time-history waveform of a current which flows through the first motor and which is measured by the first current sensor with a time-history waveform of a current which flows through the second motor and which is measured by the second current sensor in such a way that respective elapsed times match with each other (compares values of multiple sensors to find faults/ threshold limits); and causing the information processing device to perform a process of taking out the current of the first motor measured by the first current sensor for each signal that occurs at the changing operation of the plural kinds of tools (load current during operation) in an analysis process, and relatively comparing a non-negative function value that has a current value at each taken-out segment as a parameter for each number of times of processing on the workpiece (par 32 discloses comparing against thresholds), thereby detecting a tool abnormality for each kind of the tool. (shown in fig 4 and par 32 discloses comparing multiple load currents in order to detect tool abnormality). Lee does not fully disclose a second current sensor. 
However, Takasu discloses a second current sensor (claim 4 discloses using a plurality of sensors for measuring operation portions). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Lee in view of Takasu in order to increase sensitivity in the sensors at multiple points of the system to determine faults in the tool. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward et al (USPGPub 20150160646): discloses testing tools for damage against a workpiece. 

Kumazaki et al (USPGpub 20140257717): discloses abnormality in a system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858